Case 18-11979 Doc 182 Filed 05/31/19 Entered 05/31/19 12:37:42 Main Document Page 1 of
                                           12


                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF LOUISIANA
   IN RE                                                                                 CASE NO.

   FLAMBEAUX GAS & ELECTRIC                                                              18-11979
   LIGHTS, LLC,                                                                          SECTION “A”


              DEBTOR                                                                     CHAPTER 11

                                               REASONS FOR DECISION

              On May 7, 2019, Bevolo Gas & Electric Lights, Inc. (“Bevolo”) filed an Expedited Ex Parte

   Motion to Reconsider Discovery Ruling1 (P-157) (“Motion”). The Court having reviewed the

   motion and applicable law, deems no rehearing necessary. For the reasons below, the Court

   DENIES Bevolo’s Expedited Ex Parte Motion to Reconsider Discovery Ruling.

   I. Background:

              As their names suggest, Bevolo and Flambeaux Gas & Electric Lights, LLC (“Debtor”)

   manufacture and sell gas and electric lights, more specifically, lanterns.

              On February 16, 2011, Bevolo filed suit against Debtor for trademark infringement, trade

   dress infringement, trademark dilution, and unfair competition. On April 23, 2012, Debtor and

   Bevolo signed a settlement agreement (“Original Agreement”) where Debtor agreed to undertake

   certain actions to remedy its conduct.

               Debtor did not sufficiently comply and, in September 2012, Bevolo alleged that Debtor had

   violated the Original Agreement. The Parties entered mediation.

              On January 15, 2013, Bevolo and Debtor executed a Supplemental and Amending Settlement

   and Mutual Release Agreement (“Supplemental Agreement”).2 The Supplemental Agreement

   1
       The discovery ruling relates to P-47.
   2
       P-90, Exh. A.

                                                        1
Case 18-11979 Doc 182 Filed 05/31/19 Entered 05/31/19 12:37:42 Main Document Page 2 of
                                           12


   obligated Debtor to “exchange, replace, or modify all existing Noncompliant Lanterns.”3 It also

   required Debtor to send its third party sellers a vendor agreement, instructing:

            a. [T]o remove and cease display, distribution, and/or resale of any and all
                    Noncompliant Lanterns in their possession and to return all Noncompliant
                    Lanterns to Flambeaux;
            b. to cease and desist all use and distribution of, and to destroy, discard or return,
                    any and all Marketing Materials containing any reference whatsoever to
                    Noncompliant Lanterns as set forth in paragraph 6;
            c. to revise and update any and all Marketing Materials to insert its name,
                    “Flambeaux,” in front of the term “French Quarter” every time the term
                    “French Quarter” is used relating to ‘Flambeaux’s products,’ as set forth in
                    paragraph 6; and
            d. to permanently refrain from using Bevolo’s registered marks as set forth in
                    paragraph 4.

   Additionally, the Supplemental Agreement required Debtor to terminate its relationship with any

   third party seller who failed to sign and return the vendor agreement. Consequently, Debtor

   terminated relationships with forty (40) of its roughly eighty (80) third party sellers.

            In exchange for its compliance, the Supplemental Agreement granted Debtor a trademark

   license:

            Effective April 23, 2012, Flambeaux shall have a personal and non-transferable
            worldwide, perpetual, royalty-free license and right to use the following marks as
            product names (including, without limitation, in advertisements, catalogs, online
            sales, promotional materials), or as key-words in internet marketing or pay-per-click
            campaigns:

                      “Flambeaux French Quarter”

                      “Flambeaux Six-Sided French Quarter”




   3
     Id. at ¶ 3. “Noncompliant Lantern” is defined as “any and all Flambeaux Lanterns which has a name/tag located
   anywhere on the bottom portion of the lantern, including, but not limited to the bottom panel or the bottom portion of
   the door of the lantern . . . and shall be any location on a lantern below the thick black line. Noncompliant Lanterns shall
   not include any Flambeaux Lanterns previously sold to an end user who is not a Third Party Seller or commercial
   reseller.” Id. at ¶ 1.e.

                                                                2
Case 18-11979 Doc 182 Filed 05/31/19 Entered 05/31/19 12:37:42 Main Document Page 3 of
                                           12


                    Flambeaux is also allowed to use these terms with common articles and
            descriptive terms of the English language (such as “The Flambeaux French
            Quarter”...). Flambeaux shall maintain the quality of goods sold under such marks
            generally consistent with its past practices, and Bevolo shall have the right to
            reasonably monitor the quality of goods sold under such marks; provided, however,
            that Bevolo shall not harass or unnecessarily interfere with Flambeaux’s business
            operations, and any improper attempt to do so shall constitute a material breach of
            this [Supplemental Licensing Agreement]. Bevolo shall accomplish monitoring by
            purchasing from Flambeaux at market price a licensed lantern(s) no more than once
            per year, starting from the effective date of this [Supplemental Licensing
            Agreement].4

   In the event of breach, the Supplemental Agreement provides a $200,000 liquidated damages

   provision.5

            In February 2016, Bevolo learned that a third party seller, Pine Grove Lighting, was

   displaying and selling Noncompliant Lanterns in its Mandeville, Louisiana store. Consequently,

   Bevolo alleged a further violation of the Supplemental Agreement and initiated arbitration

   proceedings. On August 16, 2017, the arbitrator found in Bevolo’s favor and awarded it $200,000

   in liquidated damages; $84,009.76 in attorney’s fees; and $15,309.31 in costs.6 Debtor was also

   required to pay arbitration costs of $27,830.23.

            On January 3, 2018, Bevolo filed a Petition and Motion to Confirm Arbitration Award in

   Orleans Parish Civil District Court,7 and on April 24, 2018, that Court signed a Judgment

   confirming the arbitration award (“Judgment”).8

            On July 31, 2018, Debtor filed a Voluntary Petition for Relief under Chapter 11 of the

   Bankruptcy Code (“Petition Date”).



   4
     Id. at ¶ 5.
   5
     Id. at ¶ 10.
   6
     PoC 5, Exh. 2, p. 14.
   7
     P-56, Exh. 1.
   8
     PoC 5, Exh. 1.

                                                      3
Case 18-11979 Doc 182 Filed 05/31/19 Entered 05/31/19 12:37:42 Main Document Page 4 of
                                           12


            On October 4, 2018, Bevolo filed Proof of Claim No. 5 asserting an unsecured claim in the

   amount of $299,319.07 based on the Judgment.9

            On October 9, 2018, Bevolo filed Claim No. 6, asserting Debtor’s on-going obligations

   under the Supplemental Agreement.10 On October 23, 2018, Debtor filed a Motion to Reject the

   Supplemental Agreement.11 On February 22, 2019, this Court granted the Motion.12 As a result, the

   Supplemental Agreement no longer applies to the future conduct of Debtor while leaving its

   obligations under the Judgment and for any past transgressions intact.13

            On April 16, 2019, Debtor filed a Motion for Entry of a Scheduling Order Regarding

   Rejection Damages and Administrative Expense Claims.14 This Motion asked the Court to set a

   discovery schedule regarding Bevolo’s rejection damages and Claim No. 6.15 As a part of its

   discovery, Bevolo requests Debtor produce its third party sellers list from 2013. Debtor objects to

   Bevolo’s request except for the two customers who still hold Debtor inventory.16

            On April 23, 2019, the Court held a status conference regarding discovery relevant to Claim

   No. 6 and rejection damages.17 Following the conference, the Court entered an order (“Order”)

   requiring the parties to draft a confidentiality agreement and formulate written discovery to Debtor’s

   third party sellers.18 According to the Order, if the parties failed to agree, then each would submit




   9
     $200,000 (damages) + $84,009.76 (attorneys’ fees) + $15,309.31 (costs) = $299,319.07
   10
      PoC 6.
   11
      P-56.
   12
      P-110.
   13
      This includes Debtor’s obligation to replace or modify existing Noncompliant Lanterns as well as those obligations
   that were the subject of the Agreement.
   14
      P-129.
   15
      Id.
   16
      P-145 at 1.
   17
      P-141.
   18
      Id.

                                                            4
Case 18-11979 Doc 182 Filed 05/31/19 Entered 05/31/19 12:37:42 Main Document Page 5 of
                                           12


   to this Court a proposed confidentiality agreement and written discovery. The Court would then

   conduct a hearing to determine the scope and nature of Bevolo’s discovery.19

           The parties failed to agree so the Court held a discovery hearing on April 30, 2019.20 At the

   hearing, Bevolo failed to articulate any facts or circumstances that would render its discovery

   requests relevant.21 As a result, the Court denied Bevolo’s discovery requests on the grounds that

   they amounted to a fishing expedition.22

           On May 7, 2019, Bevolo filed the instant Expedited Ex Parte Motion to Reconsider the

   Discovery Ruling.

   II. Legal Analysis:

           Bevolo fails to overcome the stringent burden required for a Court to reconsider its prior

   discovery ruling.

           A. Motion to Reconsider

           Rule 54(b) of the Federal Rules of Civil Procedure provides that:

           [A]ny order . . . that adjudicates fewer than all the claims . . . does not end the action
           as to any of the claims or parties and may be revised at any time before the entry of
           a judgment adjudicating all the claims and all the parties’ rights and liabilities.23

   Under Rule 54(b), made applicable to bankruptcy by Bankruptcy Rule 7054, courts “possess[] the

   inherent procedural power to reconsider, rescind, or modify an interlocutory order for cause seen




   19
      Id.
   20
       P-147.
   21
       P-155.
   22
       Hr’g Tr. April 30, 2019, at 13:4–6, 15:6–15, & 16:7–11, ECF No. 162; P-147.
   23
       Fed. R. Civ. P. 54(b).

                                                           5
Case 18-11979 Doc 182 Filed 05/31/19 Entered 05/31/19 12:37:42 Main Document Page 6 of
                                           12


   by it to be sufficient.”24 Nevertheless, the “broad discretion must be exercised sparingly in order to

   forestall the perpetual reexamination of orders and the resulting burdens and delays.”25

           Generally, courts in this district evaluate Rule 54(b) motions under the same standard applied

   to Rule 59(e) motions (motions to alter or amend a final judgment).26 To succeed under Rule 59(e)

   the moving party must:

           [C]learly establish a manifest error of law or fact or must present newly discovered
           evidence. These motions cannot be used to raise argument which could, and should,
           have been made before the judgment issued. Moreover, they cannot be used to argue
           a case under a new legal theory. A [] court abuses its discretion if it ‘bases its
           decision on an erroneous view of the law or a clearly erroneous assessment of the
           evidence.’27

           Although reconsideration is in the Court’s discretion, precedent demands the movant clearly

   prove at least one of three (3) factors: (1) [A]n intervening change in the controlling law, (2) the

   availability of new evidence not previously available, or (3) a manifest error in law or fact.”28

   Moreover, “Rule 54(b) motions, like those under Rules 59(e) and 60(b), are not the proper vehicle

   for rehashing evidence, legal theories, or arguments. Instead they ‘serve the narrow purpose of

   allowing a party to correct manifest errors of law or fact or to present newly discovered evidence.’”29




   24
      Melancon v. Texaco, Inc., 659 F.2d 551, 552 (5th Cir. 1981).
   25
      Gulf Fleet Tiger Acquisitions, L.L.C. v. Thoma-Sea Ship Builders, L.L.C., 282 F.R.D. 146, 152 (E.D. La. April 5,
   2012); 18B Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 4478.1 (2d ed. 2002).
   26
      See, e.g., Lightfoot v. Hartford Fire Ins. Co., 2012 WL 711842, at *2 (E.D. La. March 5, 2012); Castrillo v. Am.
   Home Mortg. Servicing, Inc., 2010 WL 1424398, at *3 (E.D. La. April 5, 2010); Rosemund v. AIG Ins., No. 08-1145,
   2009 WL 1211020, at *2 (E.D. La. May 4, 2009).
   27
       Ross v. Marshall, 426 F.3d 745, 763 (5th Cir. 2005) (quoting Hesling v. CSX Transp., Inc., 396 F.3d 632, 638 (5th
   Cir. 2005)); Swanson v. Perez, 250 Fed. Appx. 596, 598 (5th Cir. 2007); Reyes v. Julia Place Condo. Homeowners
   Assoc., Inc., 2016 WL 3902606, at *3 (E.D. La. July 19, 2016).
   28
      Reyes, 2016 WL 3902606, at *3 (citing Schiller v. Physicians Res. Grp. Inc., 341 F.3d 563, 567 (5th Cir. 2003)).
   29
      S. Snow Mfg. Co., Inc. v. SnoWizard Holdings, Inc., 921 F.Supp.2d 548, 565 (E.D. La. 2013) (citing Simon v. U.S.,
   891 F.2d 1154, 1159 (5th Cir. 1990) and quoting Waltman v. Int’l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989)).

                                                            6
Case 18-11979 Doc 182 Filed 05/31/19 Entered 05/31/19 12:37:42 Main Document Page 7 of
                                           12


           Although, not specifically argued by Bevolo,30 the only applicable factor in this case is

   number (3)—that the Court committed a manifest error of law or fact. A manifest error is “evident

   to the senses, especially to the sight, obvious to the understanding, evident to the mind, not obscure

   or hidden, and is synonymous with open, clear, visible, unmistakable, indubitable, indisputable,

   evidence, and self-evidence.”31 It is “‘is plain and indisputable, and [] amounts to a complete

   disregard of the controlling law.’”32 Accordingly, Bevolo must overcome a high bar for the Court

   to reconsider its ruling, and Bevolo has failed to meet its burden.33

           B. Contested Matter versus General Discovery

           The first consideration by the Court is the proper rule of procedure applicable to Bevolo’s

   discovery requests. Two (2) are possible , Bankruptcy Rule 2004 or Bankruptcy Rule 7026.

           A Rule 2004 examination “is unfettered and broad and is commonly recognized as more ‘in

   the nature of a fishing expedition.’”34 However, “courts limit use of Rule 2004 when an adversary

   proceeding or contested matter is pending, since Rule 2004 is broader in scope than the ordinary

   rules of discovery.”35 Bevolo argues that this conflict does not constitute a contested matter, because

   Debtor never formally objected to its claims. As a result, Bevolo seeks permission to conduct a Rule

   2004 examination admitting that its discovery request is akin to a fishing expedition.




   30
      Bevolo did not apply the standard generally applied in this Court for a Motion to Reconsider. In fact, it did not
   mention any burden it needed to overcome for the Court to grant its Motion. See P-157.
   31
      U.S. v. Shepherd, 2011 WL 2173803, at *1 (E.D. La. June 2, 2011) (quoting In re Energy Partners, Ltd., 2009 WL
   2970393, at *6 (Bankr. S.D. Tex. Sept. 15, 2009) (internal quotation marks omitted)).
   32
      Pechon v. La. Dep’t of Health & Hosp., 2009 WL 2046766, at *4 (E.D. La. Oct. 6, 2010) (quoting Venegas-
   Hernandez v. Sonolux Records, 370 F.3d 183, 195 (1st Cir. 2004)).
   33
      See P-157.
   34
      P-157 at 9 (quoting In re Correra, 589 B.R. 76, 108–09 (Bankr. N.D. Tex. 2018)).
   35
      9 Collier on Bankruptcy P 2004.01 (16th ed. 2019).

                                                            7
Case 18-11979 Doc 182 Filed 05/31/19 Entered 05/31/19 12:37:42 Main Document Page 8 of
                                           12


           Contrary to Bevolo’s assertion,36 this dispute arises from a contested matter. The matter

   before the Court began when Debtor contested any alleged damages due Bevolo based on Debtor’s

   rejection of the Supplemental Agreement. Those damages were asserted by Bevolo in Claim No.

   6. As such, Debtor has objected to Bevolo’s claim.37 Thus, Bevolo’s request for discovery must fit

   within the strictures of Bankruptcy Rule 7026.38

           But even if this dispute did not constitute a contested matter, the more broad Rule 2004

   examination would still be inappropriate. “[C]ourts have refused to allow questioning under the

   guise of Rule 2004 that was not primarily intended to further the goal of maximizing the value of

   the estate.”39 Bevolo does not offer any justification under this standard. Conversely, Debtor

   provides a number of reasons why this discovery will negatively effect the estate including that:

           [In 2013,] [t]he process was expensive and time consuming, and resulted in
           Flambeaux losing dozens of customer[s]. Bevolo’s proposal will likely result in
           Flambeaux incurring similar losses of time, money, and customers, and is
           unnecessary since Bevolo has not provided any evidence that Noncompliant Lanterns
           may have impacted its business.

   When weighed against the potential economic and reorganizational costs to the Debtor the Court

   correctly denied Bevolo’s discovery request even if Rule 2004 were appropriate.

           C. Federal Rule of Civil Procedure 26

           Federal Rule of Civil Procedure Rule 26 is made applicable in bankruptcy through

   Bankruptcy Rule 7026. Rule 26 states:




   36
      P-157 at 9.
   37
      Advisory Committee Notes, Fed. R. Bankr. P. 9014 (“Even when an objection is not formally required, there may
   be a dispute.”).
   38
      See Fed. R. Bankr. P. 9014; Correra, 589 B.R. at 108–09.
   39
      Brad B. Erens and Kelly M. Neff, Confidentiality in Chapter 11, 22 Emory Bankr. Dev. J. 47, 71 (2005) (citing


                                                          8
Case 18-11979 Doc 182 Filed 05/31/19 Entered 05/31/19 12:37:42 Main Document Page 9 of
                                           12


            Unless otherwise limited by court order, the scope of discovery is as follows: Parties
            may obtain discovery regarding any nonprivileged matter that is relevant to any
            party's claim or defense and proportional to the needs of the case, considering the
            importance of the issues at stake in the action, the amount in controversy, the parties’
            relative access to relevant information, the parties’ resources, the importance of the
            discovery in resolving the issues, and whether the burden or expense of the proposed
            discovery outweighs its likely benefit. Information within this scope of discovery
            need not be admissible in evidence to be discoverable.40

   Additionally, a court must limit discovery if:

            (I) the discovery sought is unreasonable cumulative or duplicative, or can be
            obtained from some other source that is more convenient, less burdensome, or less
            expensive; (ii) the party seeking discovery had ample opportunity to obtain the
            information by discovery in the action; or (iii) the proposed discovery is outside the
            scope permitted by Rule 26(b)(1).41

   The “party seeking the discovery must be able to ‘articulate the possible linkage between discovery

   sought and admissible evidence.’” Nevertheless, Bevolo repeatedly fails42 to articulate any fact or

   reason for this Court to compel the information Bevolo seeks.

            Under the Supplemental Agreement, each of Debtor’s 2013 customers was contacted through

   a mediator and asked to execute an agreement requiring the return or exchange of Noncompliant

   Lanterns whether held as inventory or for display. If a customer failed to respond, Debtor was

   required to cease business with that customer. As a result, Debtor conducts business with

   approximately 22 third party sellers none of whom hold inventory43 and only a few of whom have

   displays. These third party sellers were either non-existent in 2013 or executed the letter

   agreements.


   40
      Fed. R. Civ. P. 26(b)(1).
   41
      Washington-St. Tammany Elec. Coop., Inc. v. Louisiana Generating, L.L.C., No. CV 17-405-JWB-RLB, 2019 WL
   1950394, at *2 (M.D. La. May 1, 2019); see Fed. R. Civ. P. 26(b)(2)(C).
   42
      Bevolo has specifically failed to articulate anything three times–in its initial motion requesting the Court compel
   Debtor to abide by its discovery request, at the hearing on April 30, 2019, and in this Motion.
   43
      Debtor’s product is now distributed through two (2) distribution centers.


                                                             9
Case 18-11979 Doc 182 Filed 05/31/19 Entered 05/31/19 12:37:42 Main Document Page 10 of
                                           12


            Bevolo seeks discovery on Debtor’s original eighty (80) third party sellers in an effort to

   prove that a Noncompliant Lantern may still exist. Bevolo insists on this discovery despite the fact

   that at least seventy-five percent (75%) and perhaps more of these parties no longer do business with

   Debtor, and its original action is now six (6) years old.

            Bevolo argues Debtor’s 2013 customer list and further questioning of its eighty (80)

   customers is necessary to calculate rejection damages. But Bevolo misses the critical point. The

   rejection damages are for new violations of its trademark, those occurring immediately prior to the

   Petition Date.

            Since the damages incurred as a result of Debtor’s 2013 infringement are already contained

   in the Judgment and enforceable through the terms of the Supplemental Agreement, Debtor’s

   rejection only affects the enforcement of future obligations under the Supplemental Agreement,

   specifically, Debtor’s obligation under Bevolo’s trademark license.44

            Under the Supplemental Agreement, Bevolo granted Debtor a trademark license. In

   exchange, Debtor granted Bevolo a liquidated damages provision for violations of the trademark’s

   use. Rejection of the Supplemental Agreement only applies to conduct of Debtor immediately prior

   to the bankruptcy petition date. Therefore, Bevolo’s rejection damages are limited to losses it will

   sustain in the future due to a breach of the trademark license. Those are the only potential violations

   affected by the rejection.

            Instead, Bevolo continues to focus its request on 2013 customers’ information in an effort

   to determine if Noncompliant Lanterns still exist on display or in inventory. Bevolo has no reports


   44
     See In re CVA Gen. Contractors, Inc., 267 B.R. 773, 777–78 (Bankr. W.D. Tex. 2001)(explaining that in Eastover
   Bank for Sav. v. Sowashee Venture (In re Austin Dev. Co.), 19 F.3d 1077 (5th Cir. 1994): “The Fifth Circuit wisely
   held that rejection has an important but appropriately narrow function: it relieves the estate and non debtor parties from
   future performance obligations . . .”) (emphasis in original)).

                                                              10
Case 18-11979 Doc 182 Filed 05/31/19 Entered 05/31/19 12:37:42 Main Document Page 11 of
                                           12


   that any of Debtor’s existing or former customers have such products, it has found none itself, and

   Debtor no longer does business with any customer who has not certified the absence of

   Noncompliant Lanterns. Bevolo fails to articulate the link between its discovery requests and the

   subject of the matter before the Court.

              Thus, Bevolo failed:

              [T]o articulate any allegation, fact, report, or reason which might warrant
              investigation into the business activities, past or present, of vendors, distributors, or
              customers of Flambeaux products, regarding potential violation of its trademark or
              the rejected settlement agreement between Bevolo and Flambeaux.45

              This Motion also fails to articulate any new facts or otherwise previously unknown

   circumstances that might change the Court’s prior ruling. As such, no manifest error of law or fact

   exists.

   III. Conclusion:

              Bevolo has thrice failed to adequately articulate any facts or circumstances that warrant its

   broad discovery request. That “discovery might uncover evidence showing that a plaintiff has a

   legitimate claim does not justify [a] discovery request.”46 Furthermore, Bevolo has failed to show

   that this discovery is primarily intended to help maximize the estate. Therefore the Court’s initial

   denial of the discovery request does not exemplify a manifest error of law or fact and there is no

   justification for the Court to reconsider its ruling.




   45
        P-155.
   46
        Micro Motion, Inc. v. Kane Steel Co., 894 F.2d 1318, 1327 (Fed. Cir. 1990).

                                                            11
Case 18-11979 Doc 182 Filed 05/31/19 Entered 05/31/19 12:37:42 Main Document Page 12 of
                                           12


          For these reasons, this Court DENIES Bevolo’s Motion to Reconsider Discovery Ruling and

   reiterates its initial decision to deny Bevolo’s discovery request.

   An Order in accord with these Reasons will be entered separately.

          New Orleans, Louisiana, May 31, 2019.



                                                         Hon. Elizabeth W. Magner
                                                         U.S. Bankruptcy Judge




                                                    12
